DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/18/2022 has been entered. Claims 1-16 remain pending in the application. 
Applicants amendments to the specification have overcome the objections previously set forth in the Non-final Office Action mailed 12/20/2021.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 12/20/2021. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 12/20/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1,
	Line 21 recites “wherein the expanded state of the internal hose is a relaxed state of the internal hose”. It is unclear how the expanded state of the internal hose can be both an expanded state but also a relaxed state as claimed. An expanded state and a relaxed state appear to be contradictory to one another. Appropriate correction is required. For examination purposes Examiner construes the relaxed state to be a state such that the internal hose can be transferred to the radially contracted state by the action of force as defined by claim 1. 
	Examiner notes claims 2-16 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurth (U.S. Patent no 5792118) further in view of Comerota (U.S. PG publication 20130085381).
In regard to claim 1, 
[AltContent: textbox (Second end)]Kurth discloses a medical device (see figure 1 and 2) for local application of a fluid (column 1, line 13-21; Examiner notes “for local application of a fluid” is an intended use limitation and the device due to its structure is fully capable of local application of a fluid), comprising: 
[AltContent: ][AltContent: textbox (First end)][AltContent: ]
    PNG
    media_image1.png
    762
    264
    media_image1.png
    Greyscale

a flexibly deformable external hose (figure 1, item 26 which is defined by item 50 and 20; see figure 2 wherein the tube body 20 which forms part of lumen 26 is shown as flexed); with a hose wall (see figure 2 wherein the hose wall is formed by item 50 and item 20, wherein ports 30 are formed in the hose wall which define lumen 26), wherein the external hose comprises multiple through-going openings (figure 2, item 30) in the hose wall (see figure 2), wherein at least one of the multiple through-going openings is arranged in an area of a first end (see figure 1 above) of the external hose (see figure 1 above); 
a flexible internal hose (figure 2, item 42 and 46; Examiner notes item 46 of the internal hose is flexible as shown in figure 3 compared to figure 2), wherein at least sections of the internal hose are arranged on an inside of the external hose (see figure 2), where by the internal hose, in an expanded state (see figure 3), has an external diameter that is at least equal to an internal diameter of the external hose (see figure 3 wherein the external diameter is at least equal to the internal diameter of lumen 26 of the external hose; column 6, line 13-26), such that the internal hose, in the expanded state, closes the multiple through-going openings of the external hose on an internal side of the external hose (column 6, line 13-26), wherein the external diameter of the internal hose can be transitioned from the expanded state into a radially contracted state (see figure 2), in which the internal hose has a smaller external diameter, such that the multiple through-going openings are being exposed (see figure 2); 
a connection (item 54 and adhesive/bond that connects tube 42 to septum 50 as discussed in column 6, line 40-43) that firmly connects the external hose and the internal hose to each other on the first end of the external hose (column 6, line 40-43), and closes the internal hose and the external hose in fluid-tight manner (column 6 line 4-10); and 
a connector (item 18 and 14) for supplying the fluid into the intervening space (item 26) between the internal side of the external hose and an external side of the internal hose (column 5, line 31-33; Examiner notes “for supplying the fluid into the intervening space between the internal side of the external hose and the external side of the internal hose” is an intended use/functional limitation and due to the structure the connector would be fully capable of supplying the fluid into the intervening space between the internal side of the external hose and the external side of the internal hose; See also direction of arrows in figure 2; column 5, line 12-14), wherein the connector is arranged in an area of a second end of the external hose (see figure 2 above), wherein the second end of the external hose is situated opposite from the first end of the external hose (see figure 2 above).
Kurth fails to disclose wherein the expanded state of the internal hose is a relaxed state of the internal hose such that it is configured to be transferred to the radially contracted state by the action of force.
Comerota teaches wherein the expanded state (state when item 44 is expanded) of the internal hose (figure 1A, item 14 and 44) is a relaxed state of the internal hose such that it is configured to be transferred to the radially contracted state by the action of force (paragraph [0053]; Examiner notes due to the luer lock adapter 48 and syringe 50, expansion media is able to be supplied and vented on demand via the syringe. Examiner notes the relaxed state is construed as a state in which the internal hose is configured to be transferred to the radially contracted state by the action of force which paragraph [0053] fully supports as a force is applied during venting. Once expansion media is supplied to expand item 44, item 44 remains expanded i.e. in a relaxed state until a force is applied in order to vent the expansion media).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurth to replace fixture 24 of Kurth and the hypodermic needle of Kurth disclosed in column 7, line 11-15 of Kurth with luer lock adapter 48 connected to syringe 50 which enables controlled venting in the expanded state, as taught by Comerota, therefore resulting in wherein the expanded state of the internal hose is a relaxed state of the internal hose such that it is configured to be transferred to the radially contracted state by the action of force, for the purpose of providing an arrangement that enables venting on demand which can be used to influence fluid delivery through the openings (paragraph [0053] and [0056] of Comerota). 
In regard to claim 2,
Kurth in view of Comerota teaches the device of claim 1, wherein the internal hose can be transitioned into the radially contracted state (figure 2 of Kurth) through the generation of a negative pressure on an inside of the internal hose or through a volume reduction of a liquid on the inside of the internal hose (see analysis of claim 1 above wherein a volume reduction of a liquid on the inside of the internal hose is fully capable as supported by paragraph [0053] of Comerota).
In regard to claim 3,
Kurth in view of Comerota teaches the device of claim 1, wherein the internal hose is guided through a closure of the external hose on the second end of the external hose or through the hose wall of the external hose in the area of the second end (see figure 1 and 2 of Kurth wherein the internal hose is guided through the hose wall of the external hose in the area of the second end).
In regard to claim 4,
Kurth in view of Comerota teaches the device of claim 1, wherein the device comprises an operating facility (syringe 50 of Comerota), wherein the operating facility comprises a piston syringe, a pump or a pipetting ball (syringe 50 of Comerota is construed as a piston syringe as shown in figure 2A of Comerota a piston rod is present) and is further configured to transition the internal hose inside the external hose from the expanded state into the radially contracted state such that the multiple through-going openings in the external hose are opened (paragraph [0053] of Comerota, see figure 2 of Kurth).
In regard to claim 5,
Kurth in view of Comerota teaches the device of claim 1, wherein the connection is implemented by a connecting element (item 54 of Kurth and adhesive/bond that connects tube 42 to septum 50 as discussed in column 6, line 40-43 of Kurth form a connecting element).
In regard to claim 6,
Kurth in view of Comerota teaches the device of claim 1, wherein the intervening space between the external hose and the internal hose on the second end of the external hose is closed in fluid-tight manner (see figure 1 and 2 of Kurth: wherein item 54 closes the space and item 16 can be used to close the space).
In regard to claim 7,
Kurth in view of Comerota teaches the device of claim 1, wherein the first end of the external hose surrounds the internal hose (see figure 2 of Kurth).
In regard to claim 8,
Kurth in view of Comerota teaches the device of claim 1, wherein the internal hose contains a gas, wherein the internal hose can be transitioned into the radially contracted state by reducing a pressure of the gas in the internal hose, and can be transitioned again into the expanded state by again supplying the gas or an additional gas, or 
wherein a liquid fills the internal hose (see paragraph [0053] of Comerota and analysis of claim 1 above), wherein the internal hose can be transitioned into the radially contracted state by aspirating a portion of the liquid from the internal hose and can be transitioned again into the expanded state by again supplying the liquid or another liquid into the internal hose (see paragraph [0053] of Comerota and analysis of claim 1 above).
In regard to claim 9,
Kurth in view of Comerota teaches the device of claim 1, wherein the internal side of the external hose and the external side of the internal hose jointly form a valve (see figure 2-3 of Kurth; Examiner construes the internal side of the external hose and the external side of the internal hose to jointly form a valve due to their function).
In regard to clam 10,
Kurth in view of Comerota teaches the device of claim 1, wherein all, or pairs or groups of the multiple through-going openings are situated at a distance from each other in an axial direction of the external hose (see figure 2 of Kurth).
In regard to claim 11,
Kurth in view of Comerota teaches the device of claim 1, wherein water, a physiological saline solution, a Ringer solution or air are arranged on an inside of the internal hose (see paragraph [0053] of Comerota and the analysis of claim 1 above), wherein the internal hose can be transitioned into the radially contracted state by reducing a pressure of the air or a volume of the water, the physiological saline solution or the Ringer solution (see paragraph [0053] of Comerota and the analysis of claim 1 above).	
In regard to claim 14,
Kurth in view of Comerota teaches the device of claim 1, wherein a non-return valve (item 16 of Kurth) is arranged in the connector or in a connection of the connector to the intervening space between the external hose and the internal hose (see figure 2 of Kurth), wherein the non-return valve is configured to prevent the fluid from flowing out of the intervening space into the connector or out of the connector (column 5, line 21-29 of Kurth).
In regard to claim 15,
Kurth in view of Comerota teaches a hose system (see figure 1 and 2 of Kurth) for designing the device according to claim 1 (see rejection of claim 1 above).
In regard to claim 16,
Kurth in view of Comerota teaches a method for operating the device according to claim 1 (see rejection of claim 1 above), comprising: 
B) supplying the fluid into the intervening space between the external hose and the internal hose (column 1, line 13-21 of Kurth; see direction of arrows in figure 2 and column 5, line 12-20 of Kurth wherein fluid can be injected using fitting 12).
Kurth fails to explicitly disclose A) transitioning the internal hose from the expanded state into the contracted state, wherein the multiple through-going openings in the external hose are thus being opened.
Comerota teaches transitioning the internal hose (figure 1B, item 14 and 44) from the expanded state (see figure 2C) into the contracted state (see figure 2B), wherein the multiple through-going openings (item 42) in the external hose are thus being opened (paragraph [0053] and [0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kurth to include A) transitioning the internal hose from the expanded state into the contracted state, wherein the multiple through-going openings in the external hose are thus being opened, as taught by Comerota, for the purpose of enabling fluid to be delivered through all openings if desired (paragraph [0053] of Comerota).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kurth (U.S. patent no 5792118) in view of Comerota (U.S. PG publication 20130085381) further in view of Schaeffer (U.S. PG publication 20140336617).
In regard to claim 12,
Kurth in view of Comerota teaches the device of claim 1.
Kurth in view of Comerota fails to disclose wherein an indicator is connected to the internal hose that can be read from outside the device and indicates, whether the internal hose is in the expanded state or in the contracted state, and wherein the indicator is a negative pressure indicator that is connected to the internal hose in a gas-permeable manner.
Schaeffer teaches wherein an indicator (item 16; paragraph [0007]) is connected to an inflation lumen (figure 2, item 30; paragraph [0051]) and balloon (figure 2, item 20; paragraph [0051]) that can be read from outside the device (paragraph [0088]) and indicates, whether the balloon connected to the inflation lumen is in the expanded state (inflated configuration of paragraph [0007]) or in the contracted state (deflated configuration paragraph [0007]) and wherein the indicator is a negative pressure indicator (paragraph [0064]) that is connected to the balloon in a gas-permeable manner (paragraph [0064]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify item 22 of Kurth to include an indicator as taught by Schaeffer as item 22 of Kurth is connected to the internal hose of Kurth and used for inflation of member 46 therefore resulting in wherein an indicator is connected to the internal hose that can be read from outside the device and indicates, whether the internal hose is in the expanded state or in the contracted state, wherein the indicator is a negative pressure indicator that is connected to the internal hose in a gas-permeable manner, as taught by Schaeffer, for the purpose of providing indication to the user concerning the state of the device (paragraph [0007] of Schaeffer). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kurth (U.S. patent no 5792118) in view of Comerota (U.S. PG publication 20130085381) further in view of Ramos (U.S. PG publication 20150366462).
In regard to claim 13,
Kurth in view of Comerota teaches the device of claim 1.
Kurth in view of Comerota fails to disclose wherein at least one metal wire or at least one metal coil is arranged in a wall of the internal hose, and wherein the at least one metal wire or the at least one metal coil is arranged along the entire length of the internal hose.
Ramos teaches wherein at least one metal wire or at least one metal coil (figure 1, item 54; paragraph [0051]) is arranged in a wall of an inflation lumen (item 30; paragraph [0007] and [0051]) and wherein the at least one metal wire or the at least one metal coil is arranged along the entire length of the inflation lumen (paragraph [0049]: reinforcement 54 extends from a balloon 32 to a proximal end 14 of the catheter 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the internal hose of Kurth (which is used for inflation of member 46) to include wherein at least one metal wire or at least one metal coil is arranged in a wall of the internal hose, and wherein the at least one metal wire or the at least one metal coil is arranged along the entire length of the internal hose, as taught by Ramos, for the purpose of providing reinforcement to prevent unwanted collapse (paragraph [0051] of Ramos). 
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. Applicant argues that Kurth does not show of suggest that the expanded state of the internal hose is a relaxed state of the internal hose such that it is configured to be transferred to the radially contracted state by the action of force. Applicant further argues that the inner tube of Kurth can only be converted to the expanded state by active inflation to close the openings. Examiner notes the claimed “relaxed state” which is currently claimed to be the same state as “the expanded state” is not currently claimed/further defined as a state in which no action of force has been applied by the user to cause the expansion. Rather the claims recite “wherein the expanded state of the internal hose is a relaxed state of the internal hose such that it is configured to be transferred to the radially contracted state by the action of force”. As detailed above the internal hose of Kurth in view of Comerota is fully capable of being transferred to the radially contracted state by the action of force when in the expanded state and therefore the expanded state is construed as a relaxed state as defined by the claims. Additionally Applicants disclosure states that in the relaxed state the openings are closed as stated on page 4 of the disclosure “By this means, the internal hose 4, being in the relaxed state, closes the openings 2 in the external hose 1 on the internal side of the external hose” which the relaxed state of Kurth in view of Comerota fully supports. Examiner suggests further defining/clarifying the claimed relaxed state. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783